Citation Nr: 0115878	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date prior to April 24, 1998, for 
the assignment of a 100 percent evaluation for service-
connected post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that a 100 percent 
evaluation was warranted for service-connected post-traumatic 
stress disorder (PTSD), effective from April 24, 1998.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's claim for an increased evaluation of his 
service-connected PTSD was received on April 24, 1998.  

3.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable prior to 
April 24, 1998.



CONCLUSION OF LAW

Entitlement to an effective date prior to April 24, 1998, for 
the assignment of a 100 percent evaluation for service-
connected PTSD, is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports as well as VA outpatient 
treatment records and private employment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands is adequate to allow for equitable 
review of this issue.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date.  The discussions in the rating decision, statement of 
the case, and supplemental statements of the case have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  

Factual Background

A review of the record reflects that the veteran was granted 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling, effective from July 3, 1989.  

The veteran sought entitlement to an increased evaluation of 
his service-connected PTSD in August 1993.  A private 
psychiatric evaluation dated in February 1994 revealed a 
Global Assessment of Functioning (GAF) Score of 60.  
Psychosocial stressors were noted as post-war experiences, 
academic difficulties, and employment difficulties.  A July 
1994 VA PTSD examination report reflects a diagnosis of 
severe chronic PTSD manifested by emotional lability, severe 
depression, and anxiety.  A GAF score of 40-50 percent was 
noted.  In an August 1994 rating decision, the RO determined 
that a 70 percent evaluation was warranted for PTSD, 
effective from August 12, 1993.  

Upon VA examination in September 1996, it was noted that the 
veteran had started working at a private mental health center 
in a "case manager" position.  The veteran complained of 
low energy, sleep difficulties, and pain related to logging 
and motorcycle accidents.  It was noted that he had not felt 
suicidal in the last year.  The examiner noted the veteran 
was fully oriented, very attentive, and able to concentrate 
very well.  The examiner noted a diagnosis of chronic 
moderate to severe PTSD.  A GAF score of 55 was noted.  An 
October 1996 social survey noted the veteran usually worked 
three to four days a week and was earning $1400.00 per month.  
It was noted the veteran continued to have nightmares of 
Vietnam and violence as well as intrusive thoughts and 
flashbacks.  It was also noted the veteran had a high anxiety 
level and a lack of tolerance for things.  The veteran 
reported that he did not go out at night and that he kept 
guns and a knife in his room.  The examiner noted the veteran 
continued to have difficulty working a 40-hour workweek.  In 
a November 1996 rating decision, the RO continued a 70 
percent evaluation for PTSD.

On April 24, 1998, the RO received the veteran's request for 
an increased evaluation of his service-connected PTSD.  The 
veteran asserted that he was under more stress and unable to 
work.  A May 1998 statement from the veteran's spouse 
reflects that the veteran had not been sleeping well "just 
before he lost it back in April."  She also noted that since 
last September, he would come home looking tired and worn 
out.  She stated the veteran planned to go back to work each 
week, but was not able to do so.  

A statement from the veteran's employer dated in May 1998 
reflects that the veteran worked with adults with severe 
mental illnesses as a qualified mental health associate.  It 
was noted the veteran's problems with PTSD had been 
particularly bad lately and he had missed the last three 
weeks of work.  It was noted that the veteran's work and 
health status had been reviewed with him and it was clear he 
had been truly overwhelmed for most of the last nine months.  
It was also noted the veteran was currently unable to work on 
a part-time basis because he had "decompensated."  

A May 1998 VA social survey reflects that the veteran had 
been employed for the last two years.  The veteran reported 
that his work was stressful but challenging.  The veteran 
reported that he did have moments were he could not address 
issues in the work place and had been forced to call in sick 
and remain off the job for as long as a month.  Upon VA 
examination dated in May 1998, it was noted that the veteran 
began to have serious problems at work in April 1998, such as 
becoming angry with his clients.  The veteran stated he did 
not know if he could continue to work any longer.  The 
examiner noted that at the present time the veteran was 
totally disabled in regards to occupational functioning.  It 
was noted the veteran had developed severe depressive 
symptomatology which had been extended for approximately 
eight months.  A current GAF score of 35 was noted, with a 
high of 70 in the last year.  

In a June 1998 rating decision, the RO continued a 70 percent 
evaluation for service-connected PTSD.  In July 1998, the 
veteran was admitted to a VA hospital with homicidal and 
suicidal ideations.  In an August 1998 statement, the veteran 
reported that he had not worked since April 1998.  He also 
reported having three break downs since last September.  He 
stated that he had tried to go back to work, but could not 
handle even being in the office.  

In an August 1998 rating decision, the RO granted entitlement 
to a 100 percent evaluation for PTSD on a temporary basis 
because of hospitalization.  In a February 1999 rating 
decision, the RO determined that a 100 percent evaluation was 
warranted for PTSD effective from April 24, 1998.  

In August 1999, the RO received copies of VA treatment 
records dated from 1997 to 1999.  Relevant records reflect 
that in March 1997, the veteran reported feeling tired and 
without drive.  It was noted that the veteran believed those 
symptoms to be caused by a lack of sleep.  In July 1997 the 
veteran reported some increase in work stress and decided to 
work only 8 hours a day.  In November 1997, it was noted that 
the veteran might be laid off from work and he was described 
as depressed.  A November 6, 1997 clinic note states that the 
veteran had been harassed by another male the day before, 
which had triggered the veteran's PTSD symptoms.  It was 
noted the veteran had set up trip wires and barricaded 
himself in his home.  It was also noted that the police had 
become involved and the veteran was not charged with any 
offense.  It was further noted the veteran did not feel that 
he needed to be hospitalized.  The veteran reported feeling 
more motivated in December 1997.  It was noted the veteran's 
spouse and co-workers had noted a positive response to a 
change in medication.  The veteran reported less stress in 
general and his signs and symptoms of PTSD were noted as 
less.  A January 1998 record notes the veteran was 
considering looking for a job at a VA facility in a social 
work service capacity.  In February 1998, it was noted the 
veteran was doing well.  It was also noted that his marriage 
was going well and work was stressful.  

Time sheets from the veteran's employer reflect the veteran 
took four hours of sick leave in January 1997, 14 hours of 
sick leave in February 1997, six hours of sick leave in March 
1997, five hours of sick leave in April 1997, and no sick or 
vacation leave from May 1997 through September 1997.  The 
veteran took 35 hours of vacation leave in October 1997 and 
24 hours of vacation leave in November 1997.  The veteran 
also took 20 hours of sick leave in November 1997.  In 
December 1997, the veteran took 5 hours of sick leave and 
eight hours of vacation leave on Christmas Day.  In January 
1998, the veteran took 32 hours of sick leave.  The February 
1998 time sheet reflects 6 hours of sick leave and the March 
1998 time sheet reflects no sick leave was taken by the 
veteran.  

Analysis

The applicable law and regulations governing the assignment 
of effective dates state that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  However, 
in cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See 
Quarles v. Derwinski, 
3 Vet. App. 129, 134-135 (1992).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 
(1992). 

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement. Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of §3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report. 38 C.F.R. § 3.157(a) (2000). 

Effective November 7, 1996, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.130 (2000).
 

The veteran is currently rated as 100 percent disabled from 
PTSD, effective from April 24, 1998, the date of receipt of 
his claim seeking an increased evaluation.  The veteran's 
representative contends that an effective date of November 7, 
1997 is warranted as outpatient treatment records on that 
date reflect the veteran had set up trip wires and barricaded 
himself inside his yard.  

Following a careful consideration of the evidence of record, 
the Board concludes that entitlement to an effective date 
prior to April 24, 1998 for the assignment of a 100 percent 
evaluation for PTSD is not warranted.  Although the record 
reflects that the veteran was experiencing increased 
difficulty and stress at work, he was able to continue his 
employment on a regular basis until April 1998.  The veteran 
has reported experiencing breakdowns since September 1997, 
but his time sheets reflect that he was able to return to his 
job and continue working during that time period.  Although 
the veteran experienced a stressful situation in regard to 
his job in November 1997, his time sheet reflects that he did 
return to work and even worked overtime hours on at least 
nine subsequent days that month.  Additionally, the treatment 
records dated in December 1997 describe the veteran as doing 
well with less stress and it was noted that his signs and 
symptoms of PTSD were less.  Those records are consistent 
with the May 1998 statement from the veteran's employer, 
noting that he had been overwhelmed for the past nine months, 
but had been able to return to work after taking a few days 
of leave.  They are also consistent with the May 1998 VA 
examination report noting a GAF high of 70 in the past year.

In light of the evidence demonstrating an ability to continue 
working in 1997 and up until April 1998, as well as treatment 
records demonstrating that the veteran was doing well in late 
1997 and early 1998 with decreases in the signs and symptoms 
of PTSD, the Board is unable to conclude that an increase in 
disability warranting the assignment of a 100 percent 
evaluation was factually ascertainable prior to April 24, 
1998.  Thus, entitlement to an effective date prior to April 
24, 1998 is not warranted for the assignment of a 100 percent 
evaluation for PTSD.  This finding is consistent with the 
statements of the veteran, his spouse, and his employer 
noting a "decompensation" or breakdown in April 1998 and an 
inability to return to work in any capacity.  

The Board recognizes the contention of the veteran's 
representative that the November 1997 outpatient treatment 
record should be considered as an informal claim.  However, 
those records do not demonstrate symptomatology indicative of 
total occupational and social impairment such as to warrant a 
100 percent eva;uation. See 38 C.F.R. §§ 3.157, 4.130.  
Finally, the Board notes that the veteran's representative 
has also questioned why entitlement to an extraschedular 
evaluation was not given to the veteran's claim.  As 
previously discussed, the Board has determined that the 
evidence of record fails to demonstrate that the veteran's 
PTSD symptomatology warranted a 100 percent evaluation prior 
to April 24, 1998.  Additionally, his employment records 
demonstrate continued employment during the period, including 
overtime.  The evidence does not demonstrate that the veteran 
was totally disabled in occupational functioning prior to 
April 24, 1998.  If the veteran wishes to raise a claim 
alleging clear and unmistakable error (CUE) pursuant to 
38 U.S.C.A. § 5109A (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.105(a) (2000), regarding any rating decision, he must do 
so with specificity.  See Crippen v. Brown, 9 Vet. App. 412, 
420 (1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (to 
raise CUE there must be some degree of specificity as to what 
the alleged error is and persuasive reasons must be given as 
to why the result would have been manifestly different).  
However, a CUE claim has not been raised as of this date and 
that matter is not presently before the Board.

As the evidence in favor of an earlier effective date is not 
in equipoise with the evidence against entitlement to an 
earlier effective date, the doctrine of reasonable doubt is 
not for application.  Accordingly, the veteran's appeal must 
be denied.  



ORDER

Entitlement to an effective date prior to April 24, 1998 for 
the assignment of a 100 percent evaluation for PTSD is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

